Citation Nr: 0816888	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  01-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of 
anterior poliomyelitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a Memorandum Decision of the United 
States Court of Appeals for Veterans Claims (Court) dated in 
July 2006.  That decision vacated a March 2004 Board decision 
denying service connection for residuals of anterior 
poliomyelitis of the right lower extremity.  That matter had 
come before the Board on appeal from a January 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

Pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c), the undersigned has granted the 
veteran's motion for advancement on the docket in this case 
due to the veteran's age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and have been extensively interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The VCAA applies in 
this case.

Consistent with the Court's memorandum decision, in 2007 the 
Board sought an independent medical opinion (IME) as to the 
issue of whether the veteran presently suffers from post-
polio syndrome, and if so, whether any current post polio 
residuals were related, either directly or by aggravation of 
pre-existing disease, to service.  The Board obtained this 
opinion from a neurologist at the University of Minnesota.  
This physician made findings based on his review of the 
record but did not examine the veteran.  In his conclusions, 
he indicated that he could not determine whether muscular 
paralysis occurred with poliomyelitis in this veteran, based 
on available medical records.  He stated that the veteran had 
not had a complete EMG including needle electrode examination 
which might identify changes of old polio.  He stated that 
another candidate for the etiology of the right leg symptoms 
could be lumbar spinal and foraminal stenosis, and that 
needle electrode examination would show a pattern of 
denervation and reinnervation in a single or multiple nerve 
root distribution.  Thus, it was not possible, with the 
current available information, to exclude spinal and foramina 
stenosis, as required by the criteria for diagnosis of post 
polio syndrome.  The physician therefore concluded the 
available medical evidence was insufficient to diagnose post 
polio syndrome.  

The veteran and his attorney have reviewed the opinion.  In 
response to the opinion, the attorney argued in April 2008 
that the opinion was speculative, that it did not address all 
of the medical opinions in the record, and that it was of 
limited value because did not involve examination of the 
veteran.  Also in April 2008, the veteran responded to the 
medical opinion by returning a pre printed response form 
indicating he wanted the new evidence submitted to the RO 
prior to Board review.  The Board notes that while the 
veteran, through counsel, has waived his right to RO initial 
review of other argument and evidence during the course of 
this appeal, this form is clearly in response to the IME, and 
indicates the veteran's desire to have the case remanded to 
the RO.  

Moreover, although the veteran notes that he was unable to 
tolerate the insertion of needles for nerve testing in years 
past, he has not indicated he is unwilling to undergo an EMG.  
According to the neurologist, this test would definitively 
establish whether or not the veteran has post-polio syndrome.  
Thus, considering the IME and the veteran's contentions, the 
Board finds that examination is warranted.



Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be scheduled for VA 
neurologic examination to be conducted by 
a neurologist familiar with post-polio 
disease.  The examination is to include 
an EMG to determine whether the veteran 
has post polio syndrome or spinal and 
foramina stenosis.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner is to review all of the 
evidence associated with the claims 
folder, including the April 2001 and May 
2004 statements of Dr. Bruno (who admits 
to never having examined the veteran).  
The physician should identify what 
symptoms, if any, the veteran currently 
manifests that are attributable to post 
polio syndrome.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and 
consideration of all evidence not already 
reviewed by the AMC/RO, including 
evidence submitted by the veteran to the 
Board and any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claim 
remains adverse to the veteran should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



